Citation Nr: 1527326	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of pneumonia. 

4.  Entitlement to service connection for a digestive disability, claimed as residuals of food poisoning, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or exposure to Agent Orange. 

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and/or exposure to Agent Orange. 

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD and/or exposure to Agent Orange



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1967 to February 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from April 2008 and March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

On his VA Form 9, the Veteran requested a videoconference hearing.  A hearing was subsequently scheduled for him in April 2015.  However, the Veteran failed to appear for that hearing.  A postponement was not requested or granted, and the Veteran has not asserted any good cause for missing the hearing or requested that it be rescheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (2014).  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to the claims for hearing loss and tinnitus, the Veteran essentially contends that his disabilities are due to noise exposure in service.  VA has conceded that the Veteran was exposed to significant noise while serving as a radio operator attached to an infantry unit.  A March 2006 VA audiology consult report showed that the Veteran did not have any hearing loss for VA purposes, and he denied any recent tinnitus but recalled ringing after weapons firing in service.  More recently, an August 2008 private treatment record reflected hearing loss but did not include audiometric testing results.  On remand, the Veteran should be afforded an examination to determine the nature and etiology of any current hearing loss disability and tinnitus.

As for residuals of pneumonia, service treatment records confirm a diagnosis in December 1967.  There are no post-service medical records showing any residuals; however, the Veteran is competent with regard to any symptoms he may be experiencing.  Likewise, the Veteran is competent with regard to food poisoning in service and as to any current symptoms.  Therefore, he should be afforded examinations to determine the nature and etiology of any current residuals of pneumonia and digestive disability, to include as secondary to PTSD.  

With regard to hypertension, the Veteran contends that he has a disability secondary to service-connected PTSD and/or exposure to Agent Orange.  While service treatment records are silent as to any findings of hypertension in service, post-service medical records show a diagnosis of hypertension.  Additionally, he is service-connected for PTSD and exposure to Agent Orange has been conceded by VA.  Accordingly, he should be afforded an examination to determine the nature and etiology of any current disability. 

Finally, as to sleep apnea, the Veteran contends he has a disability secondary to service-connected PTSD and/or exposure to Agent Orange.  While service treatment records are negative for any complaints or findings of sleep apnea, post-service medical records confirm a diagnosis of sleep apnea.  As noted above, he is service-connected for PTSD and exposure to Agent Orange has been conceded by VA.  Accordingly, he should be afforded an examination to determine the nature and etiology of any current disability. 

Additionally, on remand, any outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with notice appropriate for claims for service connection on a secondary basis. 

2. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the claimed disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Obtain any outstanding VA medical records. 

3. After obtaining any additional evidence, schedule the Veteran for an examination to determine the nature and etiology of any current hearing loss disability and tinnitus.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner must provide an opinion as to the following:

a. Whether any current bilateral hearing loss disability is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years) during active service.

b. Whether any current tinnitus is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).   If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  

In rendering the above opinions, the examiner is also advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4. After obtaining any additional evidence, schedule the Veteran for an examination to determine the nature and etiology of any current residuals of pneumonia.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to the following:

   a.  Are there any current residuals of pneumonia?
   
b.  If so, is it at least as likely as not (50 percent or greater probability) that the disorder is related to military service, to include exposure to Agent Orange therein?  

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered.  

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5. After obtaining any additional evidence, schedule the Veteran for an examination to determine the nature and etiology of any current digestive disability, claimed as residuals of food poisoning.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to the following:

a. Are there any current residuals of food poisoning?

b. If so, is it at least as likely as not (50 percent or greater probability) that the disorder is related to military service, to include exposure to Agent Orange therein?  

c. Whether it is at least as likely as not that any current residuals of food poisoning is either (1) caused by or (2) permanently aggravated by his service-connected PTSD.

If aggravation is found, the examiner should note the baseline level of severity prior to the onset of aggravation or the earliest medical evidence showing the severity after the onset of aggravation but prior to the evidence of the current level of severity.  

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

The examiner must address the medical literature, showing a relationship between PTSD and various conditions, submitted by the Veteran's representative in April 2015 along with its informal hearing presentation.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6. After obtaining any additional evidence, schedule the Veteran for an examination to determine the nature and etiology of any current hypertension.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to the following:

a. Whether any current hypertension is at least as likely as not (50 percent or greater probability) related to military service, to include exposure to Agent Orange therein?  

b. Whether it is at least as likely as not that any current hypertension is either (1) caused by or (2) permanently aggravated by his service-connected PTSD.

If aggravation is found, the examiner should note the baseline level of severity prior to the onset of aggravation or the earliest medical evidence showing the severity after the onset of aggravation but prior to the evidence of the current level of severity.  

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

The examiner must address the medical literature, showing a relationship between PTSD and various conditions, submitted by the Veteran's representative in April 2015 along with its informal hearing presentation.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7. After obtaining any additional evidence, schedule the Veteran for an examination to determine the nature and etiology of any current sleep apnea.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to the following:

a. Whether any current sleep apnea is at least as likely as not (50 percent or greater probability) related to military service, to include exposure to Agent Orange therein?  

b. Whether it is at least as likely as not that any current sleep apnea is either (1) caused by or (2) permanently aggravated by his service-connected PTSD.

If aggravation is found, the examiner should note the baseline level of severity prior to the onset of aggravation or the earliest medical evidence showing the severity after the onset of aggravation but prior to the evidence of the current level of severity.  

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

The examiner must address the medical literature, showing a relationship between PTSD and various conditions, submitted by the Veteran's representative in April 2015 along with its informal hearing presentation.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

8. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




